    Case: 1:19-cv-00145-DAP Doc #: 119 Filed: 03/07/19 1 of 2. PageID #: 3248



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,          )             CASE NO. 1:19-cv-00145
                                       )
          Plaintiff,                   )             JUDGE DAN AARON POLSTER
                                       )             MAGISTRATE JUDGE THOMAS M.
          v.                           )             PARKER
                                       )
SOUTH UNIVERSITY OF OHIO, LLC, et al., )             MOTION TO EXCUSE IN PERSON
                                       )             ATTENDANCE OF PLAINTIFF’S
          Defendants.                  )             REPRESENTATIVE AT SHOW CAUSE
                                       )             HEARING SCHEDULED FOR MARCH
                                       )             11, 2019

       Pursuant to the Court’s March 6, 2019 Order to Show Cause (Doc. #: 111), Plaintiff Digital

Media Solutions, LLC (“DMS”) moves to excuse the in-person attendance of its representative at

the March 11, 2019 hearing.

       Ryan Foster is the General Counsel for DMS and is the person with the most familiarity

with the present matter. Mr. Foster lives and works in Clearwater, Florida meaning that travel on

short notice would be significant under normal circumstances. However, Mr. Foster is scheduled

to be in Arizona starting March 9, 2019 as he is attending the 2019 Arizona TCPA Compliance

Summit. The conference events begin the afternoon/evening of March 11, 2019 and he is

scheduled to be a panel participant during the seminar on March 12, 2019.

       As the focus of the hearing will be related to the Motion to Vacate the Receivership, it is

anticipated these issues will be handled primarily by counsel and/or the Receiver himself. Given

the scope of the hearing, and Mr. Foster’s prior engagement in Arizona, it is requested that he be

permitted to attend via phone. In this regard, Mr. Foster would still be available to answer any

questions that the Court may have and his telephone participation will not impair the ability of the

Court to resolve the pending motions.


                                                 1
{801635; 1425-0001}
    Case: 1:19-cv-00145-DAP Doc #: 119 Filed: 03/07/19 2 of 2. PageID #: 3249



       Accordingly, given the travel and attendant costs, combined with Mr. Foster’s prior

professional engagements, DMS requests that Mr. Foster be permitted to participate at the hearing,

as needed, by telephone.

                                           Respectfully submitted,

                                           /s/ Audrey K. Bentz
                                           STEVEN G. JANIK (0021934)
                                           AUDREY K. BENTZ (0081361)
                                           JANIK L.L.P.
                                           9200 South Hills Blvd., Suite 300
                                           Cleveland, Ohio 44147
                                           Phone: (440) 838-7600 * Fax: (440) 838-7601
                                           Email: Steven.Janik@janiklaw.com
                                                    Audrey.Bentz@janiklaw.com

                                           Mail: JANIK L.L.P.
                                           P.O. Box 470550
                                           Cleveland, Ohio 44147

                                           Attorneys for Plaintiff Digital Media Solutions, LLC




                                                2
{801635; 1425-0001}
